COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 JAVIER URIAS,                                                No. 08-12-00090-CR
                                               §
                  Appellant,                                     Appeal from the
                                               §
 v.                                                            243rd District Court
                                               §
 STATE OF TEXAS,                                            of El Paso County, Texas
                                               §
                  Appellee.                                   (TC# 20090D03338)

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 26TH DAY OF MARCH, 2014.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.